        Case 1:19-cv-04555-MKV-KNF Document 51 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JEFFREY D. PARNASS,                                                                :
                                                                         :
                             Plaintiff,                                  :         ORDER
                                                                         :
         -against-                                                       :    19- CV-4555 (MKV) (KNF)
                                                                         :
BRITISH AIRWAYS PLC,                                                 :
                                                                   :
                              Defendant.                           :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         IT IS HEREBY ORDERED that a telephone conference shall be held in the above-

captioned action on July 16, 2020, at 4:30 p.m. All parties are directed to call (888) 557-8511

and, thereafter, enter access code 4862532.

         The Court encourages any pro se party who is not currently incarcerated to consent to

receive service of any documents filed in this case electronically through the Court’s Electronic

Case Filing System. Doing so will allow the pro se party to file documents electronically on ECF

instead of having to mail any filings to the Pro Se Office.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York
       July 13, 2020                                                     SO ORDERED:
